Name: COMMISSION REGULATION (EC) No 253/96 of 9 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 32/22 EN Official Journal of the European Communities 10 . 2. 96 COMMISSION REGULATION (EC) No 253/96 of 9 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 10 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 307, 20 . 12 . 1995, p . 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 10 . 2. 96 EN Official Journal of the European Communities No L 32/23 ANNEX to the Commission Regulation of 9 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, l 060 80,2 0805 20 17, 0805 20 19 052 60,4 064 59,6 204 68,8 066 464 207,741,7 068 600 91,062,3 624 72,6 204 75,2 999 100,1 208 44,0 0805 30 20 052 60,4 I 212 97,0 204 45,8 624 140,3 388 67,5 999 73,3 400 61,7 0707 00 10 052 118,4 512 54,8 053 198,9 520 66,5 060 61,0 524 100,8 066 53,8 528 87,1 068 132,2 600 59,7 204 144,3 624 48,4 624 174,4 999 65,3 999 126,1 0808 10 51 , 0808 10 53, 0709 10 10 220 383,0 0808 10 59 052 64,0 999 383,0 064 78,6 0709 90 73 052 139,0 388 39,2 77,5 I 400 92,6 204 404 74,1 412 54,2 508 68,4 624 241,6 512 51,2 999 128,1 524 57,4 0805 10 01 , 0805 10 05, 47,3 528 48,0 0805 10 09 052 624 86,5 204 41,8 728 107,3 208 68,2 800 78,0 212 43,4 804 21,0 220 47,1 999 66,6 388 40,5 0808 20 31 052 86,3 400 56,0 064 72,5 436 41,6 388 104,6 448 30,3 400 93,2 600 49,7 512 89,7 624 60,8 528 84,1 999 47,9 624 79,0 0805 20 1 1 052 75,7 728 115,4 204 72,6 800 55,8 624 79,3 804 112,9 999 75,9 999 89,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin'.